IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE



ALAN TATE,                             )
                                       )
      Plaintiff/Appellant,             )
                                       )     Davidson Circuit
                                       )     No. 96C-2809
VS.                                    )
                                       )     Appeal No.
                                       )     01A01-9703-CV-00156
STATE OF TENNESSEE                     )
BOARD OF PAROLES, and                  )
KEVIN MYERS,                           )

      Defendants/Appellees.
                                       )
                                       )
                                                             FILED
                                                              August 13, 1997

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
                                 ORDER

      This is an appeal from the dismissal of a prisoner’s common-law writ of
certiorari challenging the decision of the Tennessee Board of Paroles to deny his
application for parole. After reviewing the parties’ briefs and the entire record,
we have determined that the October 17, 1996 Order of the Fifth Circuit Court for
Davidson County should be affirmed in accordance with Tenn. Ct. App. R. 10(a).


      ENTER, this _____ day of August, 1997.


                                       ________________________________
                                       HENRY F. TODD, P.J., M.S.


                                       ________________________________
                                       BEN H. CANTRELL, JUDGE


                                       ________________________________
                                       WILLIAM C. KOCH, JR., JUDGE